Case 1:20-cv-00568-JMS-KJM Document 1 Filed 12/23/20 Page 1 of 5                                   PageID #: 1



                                                                                 FILED IN THE
         Teresa Loftus                                                    UNITEDSTATES DISTRICT COURT
   NAME                                                                       DISTRICT OF HAWAII
         3134 Hinano St
   MA IL!NG ADDRESS
                                                                                   DEC 23 2020        p,,·
          Honolulu, HI 96815                                              atl!_o'clock andJi..min..fl.M
   CITY, STATE, ZIP CODE                                                   MICHELLE RYNNE, CLERK
          8482328265                                                           c-t "ftt,, 'd, I Ff 5.ihP11'-/1-d
   TELEPHONE NUMBER
           TLL1205@gmail.com
   FACSIMILE J\N D EMAll, (if applicahlc)

                                     UNITED STATES DISTRlCT COURT

                                      PORTilE DISTRlCT OF HAWAII

                                                       )       CIVILN<CV 2O.           0 05 6 8           JMS KJM
                                                       )
            Teresa Loftus                              )       EMPLOYMENT DISCRlMINATlON
                                                       )           COMPLAINT
                             Plaintiff:                )
                                                       )
                    vs.                                )
                                                       )
                                                       )
              H&R Block
                                                       ) ..
                                                       )
                             Defendant(s),             )
   _____________                                       )

    1.      P laintiff resides at:

            Address:
                                     3134 Hinano St

            City, State & Zip Code              _---=..:
                                                      H::..::o=n~
                                                                ol=ul=u~ H=I~9~6=8=
                                                                                  15::..,__ _ _ _ _ _ _ __
                                             848 232 8265
            Phone number:

    2.      Defendant is located nt:

             Address:                     ONE HAND R BLOCK WAY

                                                     KANSAS CITY , MO 64030
             City, State & Zip Code

                                          . ~-~..
                                               '··




    EEO l - Page l
Case 1:20-cv-00568-JMS-KJM Document 1 Filed 12/23/20 Page 2 of 5                                       PageID #: 2




   3.     This action is brought pursuant to Title VII of the Civil Righls Act of 1964 for
   employment discri mination. Jmisdiction is conferred on this Court by 42 U.S.C. § 2000c-5.
   Equitable and other relief is sought under 42 U.S.C. § 2000c-5(g).

    4.      Th is acts complained of in this suit concern:

            A.
                      •
                     _[]_
                                      failure to employ me.

            13.                       Termination of my employment

            C.        •[i]            Failure to promote me.

            D.                        Other acts as specified below:

       I filed a Charge of Disc.rimatiao with the EEOC against ~loyer becaus~e- - -
       I was being treated differently from other co workers in my district on so
    - -ma-n-y--leve-ls-.-'r-hl-s--h-ara-ss-mea-t-sffifted-when-l-wa-s-gr-amecl-rea-sonabl- - - - -- -- -
       accomodation for a broken leg, then progressed expontentially after I survived
       Colon Resection and Cancer.
       HR Block did not participate in mediation and i have since rec'd a 'Right to
       Sue Letter' However i was off Island when this letter was mailed on 23
       September 2020. My neighbor picked up my mail and found this approx
       30th October 2020- re:covid. In September Mail from Los Angeles was taking
       up to two weeks.
       After 19 years ofloyal and successful employment at Block with experience in
       every position starting with.Receptionist., lfouud my niche W()l!kiR-g "'1-1-        'it1~h1-1tl1-J.1h~e- - - -
       Military and Taxes.
       After my--i-njury-aficl-I-1:lness i was treat-ed-d-iff-erently-and-a·re-one-offew--------
       caucasions working in this district. I was ostracize for working with a leg brace
       sent to otherlu-catlons, tormented for using the bathroom after colon surgery
       accused of taldng and destroying others tax prep from the printer, which was
       proven I did not. I was denied a transfer to a more favorable opportunity after
       my car broke down. Told to ride the bus 2 hours each way to a location at half
       the pay. and many other issues of payroll, training, and compensation while
       working on a Military Installation.
       The Hawaii East district leadership did everything they could to force me out




     EEO l - Page2
Case 1:20-cv-00568-JMS-KJM Document 1 Filed 12/23/20 Page 3 of 5                                                PageID #: 3




   5.       DeJ.e11dant's conduct is discriminatory with respect to the fo llow ing:

             A.         Q                My race or color.

             B.       D                  My religion.

             C.
                        •                My sex.

             D.       _O_                My 11atio11al origin.

             E.         GJ               Other acts as spcci fied below:

         I am one of a few caucasian working..1.fo,.,.rL.H.LLLR..__B..,_J...,o.....c,., .k_,_H_..a. .,.....
                                                                                                      .wau.h._'- - -- - - - - -
         East. I am not treated the same with regard to scheduling,
    _ _ _,,0cation,pa.y,oi:-other-oppooun-ities-pre-se-nted-by-the--GB""4OI-J-- -- - - - - -
         of HR BLOCK...                                            . . .
    G.   The basic facts smrounding my claim of d iscrnnmat1on nrc:

        I was treated differently and experienced discrimination so agregians
        I believe the stress was a contributing factor to my Cancer.
        Twas denied the ri~ht to WQrk-at.-the-on~eer I hav-e-haH-d--fif-Ol-¼lrh280-1--- - - - - -
        years
    ---+! wam-a-69-year-old-white--wom,tti--with-o-ttt-any-protection-+f1..,o....nn-1+tl1h..1e, - - - - - -- - -
        unusual practices of this district compared to other places I have

               I have been here 5 years making great strides with my training and
               service levels being at a near perfect score in customer satisfaction
               My DM told me to my face it doesnt matter how much money
               you bring in to the company and it doesnt matter how high the
               customers rate you. If you make a problem for us (Reasonable
               accomodations) we will get rid of you.

         Within two weeks i was terminated and have been unable to find
    - - -full-time-work in my-lifelong cat eer

             became a haoihty when 1 started questiomng theu policy around
           mandatory health coverage here in the State of Hawaii. The dela ed
           my coverage etter and as it turns out my Cancer progressed from
          Stage zero to Stage one requiring agressive emergent surgery.
          I did return to work during the very same season and was
     _____,c~o~m~m~ended for helping TWO office surpass_goalS-andhrok.-- - - -- - - -
           performance records. The following season, targeted and pushed out



     EEO 1 - Pagc3
Case 1:20-cv-00568-JMS-KJM Document 1 Filed 12/23/20 Page 4 of 5                         PageID #: 4




    7.    The alleged discrimination occurred on or about __0_7__,_Ja_n_2_02_0_ __ _ _ _ __
                                                                        (Dale)

    9.    1 filed charges with the Federal Equal Emp loyment Opporlunily Commission (or the
          Slate of Hawaii Department of Labor and Jncluslrial Relations, Enforcement Division)
          rega rding defendant's alleged discriminalory conduct on or about 04 Mar 2020
                                                                                     (Dale)


    10.   WHEREFORE, Plninlirf prays !hat the Court grant such relief as mny be <1ppropriatc,
          including injunctive orders, damages, costs, and allorney fees.




                                       Teresa Loftus
                                Plaintiff's Name - printed, or typed.
                                (Notarization is not requireclj




     EEO L- Pagc4
                                                                                 r
Case 1:20-cv-00568-JMS-KJM Document 1 Filed 12/23/20 Page 5 of 5                               PageID #: 5

                                                                Corporate • Choctaw Defense Services, Inc.
~        CHOCTAW                                                             2701 Liberty Parkway, Suite 311
            DEF ENSE SE RVICES                                                       Midwest City, OK 73110
                                                                                            1(405) 735-6395




December 21 , 2020

Teresa Loftus
3134 Hinano St.
Honolulu HI
96815

Dear Teresa Loftus,

        The purpose of this letter is to fo1mally notify you that your position as General Clerk II on the
USAREC contract with Choctaw Defense Services, Inc. ("CDS") is being placed on furlough due to lack
of federal government funding. Your last day of work will be December 31, 2020.

         Please be assured that this action in no way reflects dissatisfaction with your job perfo1mance.
This furlough is a necessaiy company-initiated sh01t-term temporaiy unpaid leave of absence. The length
of this furlough is unknown at this time. We will do our best to provide you with current information as
our organization moves to have employees come back to work after restoration of federal government
funding and the conclusion of the furlough. The nature and scope of the furlough may be changed or
te1minated at the sole discretion of CDS. Neither this letter nor the furlough creates any employment
contract between you and CDS, express or implied.

         Your wages and benefits will continue at their current level through your last day of work prior to
the strut of your furlough. You will not be paid during the furlough, but your health and welfru·e benefits
will continue in accordance with your current elections and the te1ms of the applicable plan documents.
Employee premium costs will be paid by CDS during the furlough.

        Your vacation leave balance will remain intact throughout the furlough, and you may request to
use any accrued, unused vacation leave during the furlough. Your personal leave balances will also
remain intact but will not be available for use during the furlough. Similarly, bereavement, jmy duty,
militruy leave, etc. will not be available for use while on furlough.

          During the furlough period, you may file for unemployment compensation. Please refer to your
 state's guidelines for unemployment compensation regarding specific details and provisions surrounding
 eligibility, application, and collection of benefits.

        We are hopeful that federal
                                  I
                                     funding for this contract will be restored soon. In the meantime, if
 you need assistance in any way, please feel free to contact om Senior Director of Human Resources, Ms.
 Kathy Lance. Ms. Lance's contact information is as follows:
        Office Number 580.200.0927 ext. 1703
        Email Address klancc(?:1k hoctawglobal.com




 Jeff Rodriguez
 President
 Choctaw Defense Services

                                      www.choctawdefenseservices.com
